Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Imaizumi on April 23, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
1.(Currently amended) A wheel brush comprising:  a grinding element bundle holder which has a grinding element bundle-holding surface facing an outer circumferential side of the grinding element bundle holder while surrounding a rotational center line thereof; the grinding element bundle-holding surface having holding holes arrayed in a circumferential direction of the grinding element bundle holder; and a plurality of grinding element bundles, wherein each of the plurality of grinding element bundles has an end portion and comprises wire- shaped grinding elements gathered in parallel, the end portion of each of the plurality of grinding element bundles is inserted into one of the holding holes so that the end portion of each of the plurality of grinding element bundles is held at an inner circumferential side of the holder [thereof, and] so that the grinding element bundles protrude to [an] the outer circumferential side from the grinding element bundle-holding surface and are radially arrayed about the rotational center line, each of the wire-shaped grinding elements has a flattened-shape in a grinding element cross section, taken along a direction orthogonal to an element axial direction, the flattened shape being such a shape that a distance from the center of the grinding element cross section to an outer periphery thereof is not constant and a length of the grinding element cross section in a lengthwise direction and that in a short-side direction are different from each other; [,] wherein the holder has first protrusions protruding to the outer circumferential side, each of which is provided adjacent to a first opening edge of each of the holding holes at one side in a rotational center line direction, second protrusions protruding to the outer circumferential side, each of which is provided on a second opening edge of each of the holding holes at the other side in the rotational center line direction, each of the first protrusions is continuous to the first protrusions adjacent thereto in the circumferential direction to configure a first flange portion, each of the second protrusions is continuous to the second protrusions adjacent thereto in the circumferential direction to configure a second flange portion, [a] wherein each of the holding holes further have two circumferential direction opening edge portions [is] formed on the [annular] outer circumferential side of the grinding element bundle-holding surface located adjacent to each of the first and second [third and fourth] opening edges of the holding holes in the circumferential direction, wherein the two circumferential direction opening edge portions are [and is] curved and inclined toward the inner circumferential side of each of the holding holes, and in 75% or more of the wire-shaped grinding elements which form each of the grinding element bundles, the short-side of the flattened-shape in the grinding element cross section of each of the wire-shaped grinding elements is directed to the circumferential direction.  

2. (Canceled)  
3. (Canceled)  
4. (Canceled)  
5. (Canceled)  
6. (Previously Presented) The wheel brush according to claim 1, wherein a shape of an opening of each of the holding holes in the grinding element bundle-holding surface is a rectangle whose width in the circumferential direction is smaller than a height in the rotational center line direction, and each of the grinding element bundles is a rectangle in cross sectional view taken along the grinding element bundle-holding surface so that each of the grinding element bundles is fitted with the opening of each of the holding holes in the grinding element bundle-holding surface.  
7. (Canceled)  
8. (Previously Presented) The wheel brush according to claim 1, wherein an adhesive, which is interposed between the grinding element bundle holder and the grinding element bundles in the holding holes so as to fix the grinding element bundles to the grinding element bundle holder is provided, each of the holding holes has a first inner wall surface and a second inner wall surface opposing each other in the circumferential direction and a third inner wall surface connecting an end of the first inner wall surface at the inner circumferential side and an end of the second inner wall surface at the inner circumferential side, and an interval between the first inner wall surface of each of the holding holes and the second inner wall surface thereof is enlarged toward the third inner wall surface from the grinding element bundle-holding surface.  
9. (Previously Presented) The wheel brush according to claim 1, wherein an adhesive, which is interposed between the grinding element bundle holder and the grinding element bundles in the holding holes so as to fix the grinding element bundles to the grinding element bundle holder is provided, each of the holding holes has a first inner wall surface and a second inner wall surface opposing each other in the circumferential direction and a third inner wall surface connecting an end of the first inner wall surface at the inner circumferential side and an end of the second inner wall surface at the inner circumferential side, and one of the first inner wall surface and the second inner wall surface has a recess recessed in a direction away from the other.  
10. (Previously Presented) The wheel brush according to claim 1, wherein an adhesive, which is interposed between the grinding element bundle holder and the grinding element bundles in the holding holes so as to fix the grinding element bundles to the grinding element bundle holder is provided, each of the holding holes has a first inner wall surface and a second inner wall surface opposing each other in the circumferential direction and a third inner wall surface connecting an end of the first inner wall surface at the inner circumferential side and an end of the second inner wall surface at the inner circumferential side, and a center portion of the third inner wall surface is folded or bent toward the inner circumferential side of each of the holding holes.  
11. (Canceled)  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a wheel brush with the details of the claimed holder having grinding element bundles that have wire-shaped grinding elements having a flattened shape having a cross-section with a longer length in a lengthwise direction and a shorter length in a short-side direction and wherein in 75% or more of the wire-shaped grinding elements that form the grinding element bundles, the short-side of the flattened shape in the grinding element cross section of each wire-shaped grinding element is directed to the circumferential direction as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
April 23, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723